PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/561,368
Filing Date: 25 Sep 2017
Appellant(s): YOSHIMOTO et al.



__________________
Chidambaram Iyer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed July 22, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 30, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Rejection of claims 1 and 3-5 under 35 U.S.C. 103 as obvious over WIPO 2012/0086725 to Daikin in view of US Pub. No. 2008/0020159 to Taira.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as obvious over WIPO 2012/0086725 to Daikin in view of US Pub. No. 2008/0020159 to Taira.
NOTE: English Machine translation of WO 2012/0086725 is being used for prior art mapping.
Regarding claims 1 and 3-5, Daikin teaches a polytetrafluoroethylene (PTFE) stretching material (composition) comprising a polytetrafluoroethylene A, that is a modified PTFE having a columnar extrusion pressure of less than 70 MPa in a regeneration ratio 1600 (Id., para 0029-0032) and a low molecular weight polytetrafluoroethylene B that is not fibrillated and has a number average molecular weight of not more than 60,000 (Id., para 0053, 0058-0059).  Daikin teaches the low molecular weight PTFE B having a melt viscosity of 1x102 to 7 x 105 Pas at 380°C (Id., abstract, para 0053-0054).  Daikin 
Alternatively, Daikin teaches the PTFE A being a modified PTFE comprising a TFE unit based on TFE and a modified monomer unit (Daikin, para 0030).  Daikin teaches the modified monomer not being particularly limited as long as it is capable of copolymerizing with TFE and teaches the use of  perfluoroolefins such as hexafluoropropylene (HFP), vinylidene fluoride, and trifluoroethylene, or a perfluorovinyl ether having a formula CF2=CF-ORf, wherein Rf is a perfluoro alkyl vinyl ether having a perfluoroalkyl group having 1 to 10 carbons (Id., para 0037-0047), reading on the modifier having the same formula as I or III in claims 3 and 4 of the instant invention.  Regarding the claimed extrusion pressure at a reduction ratio of 1600 of the modified polytetrafluoroethylene, in general, a limitation is inherent if it is the “natural result flowing from” the explicit disclosure of the prior art. Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373, 1379 (Fed. Cir. 2003).  Therefore, although the prior art does not disclose cylinder extrusion pressure in the reduction ratio 1600 , the claimed properties are deemed to be inherent to the structure in the prior art since the prior art reference teaches an invention with a substantially similar structure and chemical composition as the claimed invention, including a modified PTFE that has the ability fibrillate, which the instant invention also has (see instant disclosure pare 0018), formed from TFE and modified unit that are substantially similar to the claimed invention, and teaches a cylinder extrusion pressure in the regeneration ratio 1600 (versus reduction ratio) within the 
Daikin does not teach the PTFE A of modified PTFE having a particle core and a particle shell.
However, Taira teaches a modified polytetrafluoroethylene fine powder which can be processed into molded article high in thermal stability, chemical resistance and transparency (Taira, abstract).  Taira teaches the cylinder extrusion pressure at a reduction ratio of 1600 being not higher than 50 MPa (Id.).  Taira teaches the modified PTFE powder having a particle core comprising a modified PTFE being modified by copolymerization with a species selected from a fluoro(alkyl vinyl ether) represented by the general formula (I) F2C=CFO(CF2)n1X1 (wherein X1 represent hydrogen atom or fluorine atom and n1 represent an integer of 1 to 6), a vinylic heterocyclic compound represent by the formula (II) 
    PNG
    media_image2.png
    93
    114
    media_image2.png
    Greyscale
(wherein X2 and X3 are the same or different and each represents hydrogen atom or fluorine atom and Y represents –CR1R2- in which R1 and R2 are the same or different each represents fluorine atom, an alkyl group containing 1 to 6 carbon atoms or a fluoroalkyl group containing 1 to 6 carbon atoms), or a fluoroolefin CX4X5=CX6(CF2)n2F (wherein X4, X5, and X6 each represent hydrogen atom or fluorine atom provided that at least one of them represents fluorine atom and n2 represents an integer of 1 to 5) (claim 3), and a particle shell of modified PTFE that is copolymerized TFE with the fluoro(alkyl vinyl ether) formula (I) or fluoroolefin general formula (III) (claim 4) (Id., para 0011-0012, 0042-0062).  Taira teaches that a core/shell structure lowers the extrusion pressure and the structure of the particle core contributes mainly towards the transparency and thermal stability (Id., para 0091). Taira teaches embodiments having an average particle size of 0.22 to 0.25 microns (Id., Table 1, Table 2).

Regarding claim 5, the limitation “an electric wire coating material” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP § 2111.02.  The PTFE stretching material of Daikin can be used as an electric wire coating material because the composition, prior to or after the formation of a porous membrane, is capable of being applied to or wrapped around a wire, thereby forming an electric wire coating material.  

(2) Response to Argument
Appellant argues that Daikin does not disclose PTFE (A) having a cylinder extrusion pressure of less than 70 MPa at a reduction ratio (RR) 1600 as admitted by Examiner.  Examiner respectfully disagrees.  While the exact terminology used in Daikin does not precisely match that of the instant claims, it is the Examiner’s position that the prior art does teach the disputed limitation.  Here, Daikin teaches a cylinder extrusion pressure in the regeneration ratio of 1600 that appears to read on the claimed cylinder extrusion pressure at a reduction ratio of 1600.   Daikin teaches the cylinder extrusion pressure in the regeneration ratio 1600 being measured in accordance with ASTM D 4895 by mixing 50 g PTFE and 10.25 g of a hydrocarbon oil (tradename isopar), aged at room temperature 25°C +/- 2°C then extruded through an orifice (Daikin, para 0033).  The instant disclosure states “[t]he ‘cylinder extrusion pressure’ herein means a value at a reduction ratio of 1600 obtained by extruding 100 parts by mass of 
Appellant argues that since Daikin teaches that too low extrusion pressure can affect stretchability, a skilled artisan would not be motivated to follow the teachings of Daikin and set the extrusion pressure to the claimed lower than 70 MPa.  Examiner respectfully disagrees.  While Daikin teaches a preferred embodiment having a columnar extrusion pressure of 70 MPa or more in a regeneration ratio (1600), Daikin also explicitly teaches “[t]he modified PTFE may have a columnar extrusion pressure of less than 70 MPa in a regeneration ratio (1600)” (Daikin, para 0032).  Therefore, the invention of Daikin encompasses the cylinder extrusion pressure at a reduction ratio (RR) of 1600 being less than 70 MPa.  Additionally, the statement “[w]hen the extrusion pressure is too small, stretchability may be deteriorated” (Daikin, para 0032, emphasis added) does not indicate that the resultant product would necessarily have deteriorated stretchability nor indicates that an extrusion pressure below 70 MPa will no longer function within the scope of the invention.  One of ordinary skill in the art before the effective filing date would be motivated to use a modified PTFE having an extrusion pressure below 70 MPa given the explicit teaching of the cylinder extrusion pressure being lower than 70 MPa as well as in light of the teachings of Taira.  

Furthermore, in the examples of the instant application, the extrusion pressure of PTFE-H, having the core-shell structure, is 36 MPa, whereas the non-core-shell structure PTFE-H2 has an extrusion pressure of 85 MPa.  Daikin already establishes the use of a modified PTFE having an extrusion pressure within the claimed range in conjunction with a non-fibrillating, low molecular weight PTFE 2 to 7 x 105 Pa·s, reading on the argued low molecular weight PTFE (B) and claimed PTFE having the claimed melt viscosity.  The instant examples do not teach a non-core-shell modified PTFE having an extrusion temperature in the claimed range.  Appellant has provided no evidence that the core-shell structure, and not just the extrusion pressure, results in unexpected results.  The originally filed independent claim does not require the core-shell structure, which is indicative of the extrusion pressure, not the core-shell structure, being important in the instant invention.  Furthermore, as discussed above, one of ordinary skill in the art before the effective filing date would have been motivated to use a core-shell structure for the modified PTFE having an extrusion pressure below 70 MPa in view of the teachings of Taira.
Appellant argues there is no motivation to combine the teachings of Taira with Daikin since the modified PTFE of Taira has a cylinder extrusion pressure at a reduction ratio of 1600 not higher than 50 MPa.  Appellant argues such use is in direct contradiction to Daikin, which disclose that the modified PTFE preferably has a cylindrical extrusion pressure at a reduction ratio 1600 of 70 MPa or more and disclose the use outside that range results in undesirable inferior stretchability.  Examiner respectfully disagrees.  As discussed above, the invention of Daikin encompasses extrusion pressures lower than 70 MPa.  As Daikin explicitly teach the use of lower extrusion pressure PTFE, substitution with a lower extrusion pressure PTFE would have been obvious to one of ordinary skill in the art before the effective filing date based on the totality of the teachings of Daikin.  Additionally, Taira teaches the modified PTFE being processed into molded articles having high thermal stability, chemical resistance, and transparency.  Taira teaches the core/shell structure lowers the extrusion pressure and teaches the structure of the particle core contributes mainly towards transparency and thermal stability, which are desirable properties and motivation to use in the invention of Daikin.  Furthermore, Daikin teaches PTFE A having a standard specific gravity of 2.130 to 2.230 (Daikin, para 0026).  The Taira teaches specific embodiments of the modified PTFE having a SSG of 2.168, 2.173, 2.180, and 2.175 (Taira, para 0145, In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JENNIFER A GILLETT/Examiner, Art Unit 1789                                                                                                                                                                                                        
Conferees:
/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.